Citation Nr: 1641660	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  14-28 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for obstructive sleep apnea and, if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for diabetes mellitus including as due to obstructive sleep apnea.

3.  Entitlement to service connection for hypertension including as due to obstructive sleep apnea.

4.  Entitlement to service connection for residuals of throat surgery including as due to obstructive sleep apnea.

5.  Entitlement to a higher initial rating for degenerative joint disease of the cervical spine with disc bulge at C3-C4, currently evaluated as 10 percent disabling.

6.  Entitlement to a higher rating for left knee chondromalacia, currently evaluated as 10 percent disabling.

7.  Entitlement to a higher rating for right knee chondromalacia, currently evaluated as 10 percent disabling.

8.  Entitlement to a higher rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

9.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Collin A. Douglas, Agent


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from August 1982 to June 1986.  His awards and decorations include a Combat Infantryman Badge.

This case comes to the Board of Veterans' Appeals (Board) on appeal from March 2013 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The March 2013 decision denied ratings higher than 10 percent for the Veteran's left and right knee disabilities.  The July 2014 decision granted service connection for his cervical spine disability that was assigned an initial 10 percent rating from April 17, 2013, reopened and denied service connection for obstructive sleep apnea, and denied service connection for diabetes mellitus, hypertension, and residuals of throat surgery including as due to obstructive sleep apnea.

A July 2016 rating decision denied a rating higher than 50 percent for PTSD and entitlement to a TDIU.  The Veteran submitted a timely notice of disagreement (NOD) as to this decision in August 2016 (8/8/16 VBMS Notice of Disagreement).

Nevertheless, the Board considers the matter of entitlement to a TDIU as part and parcel of the Veteran's increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

An unappealed February 2012 rating decision declined to reopen the Veteran's claim for service connection for sleep apnea.  That decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

In the July 2014 decision, the RO explicitly considered the claim for service connection for obstructive sleep apnea as reopened.  The Board must also consider whether new and material evidence has been submitted to reopen the previously denied claim for service connection for obstructive sleep apnea.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

In December 2014, the Veteran's agent raised a claim of whether there was clear and unmistakable error (CUE) in the July 2014 rating decision that denied service connection for obstructive sleep apnea (12/30/14 Email Correspondence).  Given the Board's determination herein, that grants the benefit sought, the CUE claim is rendered moot.  Additionally, the Board adds that the July 2014 rating decision is not final as it is the subject of this appeal based on the filing of a notice of disagreement in July 2014 and subsequent perfection of the appeal to the Board.  See Link v. West, 12 Vet. App. 39, 45 (1998) (holding that, pursuant to 38 U.S.C. § 5109A and 38 C.F.R. § 3.105(a), a CUE motion challenging a nonfinal decision "[can]not exist, as a matter of law"); Best v. Brown, 10 Vet. App. 322, 325 (1997) (dismissing for lack of jurisdiction a Board decision that denied CUE as to a nonfinal RO decision).

The issues of entitlement to service connection for residuals of throat surgery, increased ratings for left and right knee and cervical spine disabilities and PTSD, and a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The February 2012 RO decision declined to reopen a previously denied claim for service connection for sleep apnea; the Veteran did not submit a notice of disagreement and no new and material evidence was received within one year of its issuance.

2.  The evidence added to the record since the February 2012 RO decision that declined to reopen the claim for service connection for sleep apnea raises a reasonable possibility of substantiating the claim.

3.  The weight of the evidence shows that the Veteran's current obstructive sleep apnea had its onset during active military service.

4.  The weight of the evidence shows that the Veteran has diabetes mellitus that is proximately due to his obstructive sleep apnea.

5.  The weight of the evidence shows that the Veteran has hypertension that is proximately due to his obstructive sleep apnea.


CONCLUSIONS OF LAW

1.  The February 2012 decision that declined to reopen the claim of entitlement to service connection for sleep apnea is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

2.  The evidence received since the February 2012 RO decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for service connection for diabetes mellitus are met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.310 (2015).

5.  The criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

A February 2004 RO decision denied service connection for sleep apnea, finding that there was no evidence of treatment for a sleep apnea disability in the service treatment records and no evidence of a sleep apnea disorder linked to service.  

A January 2005 RO decision considered additional medical evidence and continued the denial of service connection for a sleep apnea disability.

The Veteran was notified in writing of the RO's January 2005 determination and his appellate rights and submitted a timely NOD and new and material evidence.  A statement of the case was issued in December 2005, but he did not perfect an appeal of that decision.  Hence, the January 2005 decision is final.  38 U.S.C.A. § 7105 ; 38 C.F.R. §§ 20.302, 20.1103.

In November 2011, the Veteran submitted a request to reopen his claim for service connection for sleep apnea.  The February 2012 RO decision declined to reopen the previously denied claim for service connection for sleep apnea.

The Veteran was notified in writing of the RO's February 2012 determination and his appellate rights but did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156 (b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the February 2012 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The language of 38 C.F.R. § 3.156 (a) creates a low threshold for reopening a previously denied claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The evidence added to the record since the February 2012 decision includes VA and non-VA medical records and examination reports, dated from 1998 to 2016, some duplicative of those previously considered, and the Veteran's and others' written statements, in support of his claim.

Added to the record is a June 2013 report from V.V., M.D., a private sleep disorders specialist, who noted that the Veteran had profound hypersomnolence that "[i]n all likelihood developed when [the Veteran] was in the military" (7/10/13 Medical Treatment Record-Non-Government Facility, p. 6).  The physician explained that the Veteran snored loudly at that time, a septoplasty was ineffective, and the Veteran said he was somnolent at that time.  His sleep apnea persisted despite a uvulopalatal pharyngoplasty (UPP) as well as the previously mentioned septoplasty.

Also added to the record is the June 2014 opinion of a VA physician who reviewed the Veteran's medical records and a June 2014 examination report.  The doctor noted that the Veteran had excessive snoring documented in service that was thought to be due to deviated septum.  A sleep study was not done until after service thus, the most conservative interpretation was that it was at least as likely as not that snoring in service was a manifestation of obstructive sleep apnea.  The physician did not find evidence that the obstructive sleep apnea was aggravated by military service.

The Board finds that the June 2013 and July 2014 medical reports are new and material evidence because they relate to the previously unestablished elements 
(to include nexus) of a current sleep apnea disability and a link between current obstructive sleep apnea and service.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  Shade, 24 Vet. App. at 117-20.

II. Service Connection

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

Contentions

The Veteran contends that his obstructive sleep apnea started when he entered active military service and reports that service comrades taunted him because of his snoring (1/24/15 VBMS Congressionals).  Surgery did not correct his snoring and sleep apnea caused him a "myriad of problems".  He explained that it caused a lack of oxygen saturation that affected his weight that created a bar to reenlistment, and he was denied deserved awards and promotions.  

The Veteran experienced a sleep deprivation problem while in Grenada in October 1983.  He feared drawing enemy fire because sleeping meant snoring for him, and he slept with a sock in his mouth.  At Fort Bragg, he slept separately.  In June 1984, the Veteran served in Korea along the Demilitarized Zone (DMZ) on 24 hour patrols.  He set up ambush positions for North Korean infiltrators and struggled to stay awake while dealing with narcolepsy and sleep apnea and trying to provide security to his squad, and again slept with a sock in his mouth.

The Veteran was never tested for obstructive sleep apnea in service, and was first tested for the disorder in approximately 1989 or 1990.  VA treated him for high blood pressure and diabetes mellitus.  He notes that studies showed that these disorders were tied to obstructive sleep apnea.

Thus, the Veteran maintains that service connection is warranted for obstructive sleep apnea, diabetes mellitus, and hypertension.

Laws and Regulations

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b).

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition, disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2015); VAOPGCPREC 3-2003.

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).


Facts and Analysis

Obstructive Sleep Apnea

A current diagnosis of obstructive sleep apnea is established by the medical evidence of record, in the June 2014 VA examination report (6/17/14 C&P Exam, p. 16).

The remaining questions are whether there was a disease or injury in service and whether there is a link between the current disability and the in-service disease or injury.

On a Report of Medical History completed in February 1982, when the Veteran was examined for enlistment, he checked yes to having ear, nose, or throat trouble and sinusitis, and indicated that a bone was removed from his nose when he was age 17 (7/1/15 STR Medical Annotated, p. 6).  The examiner noted that the Veteran was told he needed nose surgery and took medication for it.  

On examination at that time, there was no finding of a mouth, throat, ear, nose, or sinus abnormality, it was noted that the Veteran was taking medications for sinusitis, and he was found qualified for active service.  Id. at 8.  The Board notes that an unappealed September 1986 rating decision denied service connection for residuals of nose surgery, finding that the Veteran's nose problem existed before service and the surgery was done merely to correct the pre-existing problem.  Because obstructive sleep apnea was not noted on the examination when the Veteran was accepted for service, the presumption of soundness is for application.  38 U.S.C.A. §§ 1111, 1137 (West 2014); see Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).

Service treatment records in September 1982 show that the Veteran had a problem with snoring and was concerned he was a security breach (7/1/15 STR Medical Annotated, p. 10).  On examination, there was evidence of a septal deviation.  The assessment was deviated nasal septum and excessive noise while sleeping, and he was referred for eye, ear, nose, and throat (EENT) evaluation.

In September 1983, the Veteran was referred to the EENT clinic for evaluation of excessive noise while sleeping and may have a security problem for his unit in the field.  Id. at 12.  The provisional diagnosis was increased snoring and deviated nasal septum.  A December 1983 otolaryngology clinic report assessed a septal deformity.  Id.  The examiner noted that correction may or may not improve his snoring.  A septoplasty was recommended.  In February 1984, the Veteran underwent a septoplasty to repair a nasal obstruction secondary to septal deformity described as a right posterior cartilaginous septal deformity partially occluded right nostril.  Id. at 13, 16; 7/23/13 Medical Treatment Record-Government Facility.

A May 1986 record indicates that the Veteran elected not to undergo examination prior to separation from active service (7/1/15 STR Medical Annotated, p. 42).

Post service private medical evidence in July and August 1990 includes a diagnosis of obstructive sleep apnea (5/18/05 Medical Treatment Record Government Facility (1st set), pp. 12, 14, 16, 19).

A January 1999 VA outpatient record shows the Veteran had obstructive sleep apnea (9/16/14 VVA CAPRI (1st set), p. 483).

In April 2005, a VA physician, who was director of a sleep disorder center at a VA medical center, reported that he treated the Veteran since 1997 (5/18/05 Medical Treatment Record Government Facility (7th set)).  The physician noted that the Veteran was initially diagnosed with obstructive sleep apnea for which he underwent surgery and CPAP (Continuous Positive Air Pressure) treatment.  His symptoms of excessive daytime sleepiness initially started in or around 1982, that was thought to be secondary to a deviated nasal septum by physicians at Fort Bragg Army Hospital, for which he had surgery for a deviated nasal septum in 1984, that did not relieve his symptoms.  He had another surgery in 1990 (UPPP) (Uvulo-palato pharyugo-plasty) that also did not control his symptoms.  Based on a recent sleep study, he was eventually diagnosed with idiopathic central nervous system hydersomnolence in addition to obstructive sleep apnea.  At present, the underlying cause of the Veteran's excessive daytime sleepiness was idiopathic central nervous system hypersomnolence that started in early 1980s.

The June 2013 record prepared by Dr. V.V., M.D., the private sleep disorders medical specialist, reflects the Veteran's history of loud snoring dating to military service, for which he underwent a septoplasty in 1984 and, despite this, was noted by fellow soldiers to be snoring loudly (7/10/13 Medical Treatment Record-Non-Government Facility, p. 4).  It was noted that the Veteran "actually" put a sock in his mouth to keep himself from snoring while in combat.  Formal sleep studies were performed after discharge and the Veteran was diagnosed with sleep apnea.  His symptoms had not changed since that noted while he was on active duty.  A past history of a UPP in 1990 was noted.

Dr. V.V. observed that the Veteran was severely hypersomnolent to the point where he had fallen asleep in conversation and during sexual activity.  The Veteran had cognitive changes consistent with poor sleep quality, including diminished short term memory and increased irritability.  He lost approximately 10 pounds in the last year and had no symptoms to suggest narcolepsy.  The Veteran previously underwent surgery for sleep apnea unsuccessfully and had a history of hypertension and diabetes.  Id. at 1.  A sleep study yielded a current diagnosis of obstructive sleep apnea.  

Dr. V.V. stated that the Veteran had profound hypersomnolence that "[i]n all likelihood developed when [the Veteran] was in the military".  Id. at 6.  The physician explained that the Veteran snored loudly at that time, a septoplasty was ineffective, and the Veteran said he was somnolent at that time.  His sleep apnea persisted despite a UPP as well as the previously mentioned septoplasty.

On June 4, 2014, the Veteran underwent VA examination.  The examiner reviewed the Veteran's service and post service treatment records, and noted the February 1982 medical history report and 1990 sleep study that diagnosed obstructive sleep apnea.  VA medical records from 2005 to 2013 included diagnoses of obstructive sleep apnea and idiopathic hypersomnia.

On June 25, 2014, the VA physician reviewed the Veteran's medical records and recent examination report.  The doctor noted that the Veteran had excessive snoring documented in service that was thought to be due to deviated septum.  A sleep study was not done until after service thus, the most conservative interpretation was that it was at least as likely as not that snoring in service was a manifestation of obstructive sleep apnea.  The physician did not find evidence that the obstructive sleep apnea was aggravated by military service.

In October 2014, the Veteran's parents stated that he had no diagnosis or surgery for a deviated septum or obstructive sleep apnea, or associated medical conditions, from his birth in June 1964 until his entry into active service in August 1982 (11/6/14 Affidavit).  His only diagnosis and surgery was a tonsillectomy in 1977 for recurring strep throat.

Here, the service treatment records show that the Veteran reported snoring so loudly that he feared creating a security breach.  He ultimately underwent a septoplasty and other surgery that did not resolve his problem that caused excessive tiredness.

The Veteran provided credible reports regarding his apnea symptoms in service.  Service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b).

The service treatment records include a report of excessive snoring for which a septoplasty was performed; in April 2005, a VA physician reported that the Veteran's symptoms of excessive daytime sleepiness initially started in or around 1982; in 2013, Dr. V.V. noted the onset of excessive snoring in service; and, the June 2014 VA examiner reported symptoms similar to those shown in service, that support the Veteran's statement of continuity of symptoms.

More significantly, Dr. V.V. concluded that, in all likelihood, the Veteran's obstructive sleep apnea developed during active service.  Given the physician's clinical expertise in sleep disorders, the Board accords his opinion significant probative weight.  The June 2014 VA physician-examiner found that sleep apnea was not aggravated during active service but did not contradict Dr. V.V.'s opinion.  This is entirely consistent with the 2005 statement of the VA sleep disorder specialist.  

The Board finds that the weight of the probative medical evidence of record favors granting the Veteran's the appeal.  The evidence supports a finding that his obstructive sleep apnea was incurred in active service.  38 U.S.C.A. § 1131, 5107(b); 38 C.F.R. § 3.303.

Diabetes Mellitus and Hypertension

Service treatment records do not show treatment for diabetes mellitus or hypertension.

Post service medical evidence includes a January 2000 VA outpatient record showing that the Veteran had mild diabetes mellitus and hypertensive cardiovascular disease (9/16/14 VVA CAPRI (1st set) p. 473).  

The record indicates treatment for these disparities over the years.  For example, a July 2001 VA examination report indicates that the Veteran was treated for diabetes mellitus, hypertension, and sleep apnea.  VA outpatient records, dated to September 2016, discuss the Veteran's treatment for sleep apnea, hypertension, and diabetes mellitus (3/22/10 VBMS Medical Treatment Record-Government Facility, pp. 7, 10, 11; 4/21/16 VVA CAPRI, pp. 29, 32-33; 5/23/16 VVA CAPRI, pp. 15-16).

During the June 2014 VA examination, the examiner noted that the Veteran had diabetes mellitus, type II, and hypertension, that were diagnosed in 2001.  The Veteran reported having hypertension for years.  The July 17, 2001 VA examination report indicated a diagnosis of hypertension.  The Veteran's treatment plan included taking continuous, prescribed medication for hypertension (HCTZ/lisinopril).  On examination, his average blood pressure reading was 157/90.

The Veteran's diabetes treatment was managed by a restricted diet, prescribed oral hypoglycemic agent(s), and insulin that was required more than once a day.  The Veteran reported numbness and tingling in his hands and feet.  His diabetic complications included diabetic peripheral neuropathy and diabetic retinopathy. 

The VA examiner opined that the Veteran's diabetes mellitus and hypertension were at least as likely as not (50 percent or greater probability) proximately due to or the result of sleep apnea.  The examiner explained that, according to UpToDate: patients with obstructive sleep apnea, particularly when it was severe and untreated, were at increased risk for a broad range of cardiovascular morbidities, including systemic hypertension, pulmonary arterial hypertension, coronary artery disease, cardiac arrhythmias, heart failure, and stroke.  Obstructive sleep apnea was also associated with insulin resistance, diabetes and metabolic syndrome.  There is no medical opinion of record to contradict the VA examiner's opinion.  

As determined above in this decision, the Veteran is now service connected for obstructive sleep apnea.  

The Board finds that the weight of the probative medical evidence weighs in favor of a finding that the Veteran's current diabetes and hypertension are proximately due to or caused by his service-connected obstructive sleep apnea.  As such, secondary service connection is warranted for these two disorders.  38 U.S.C.A. § 1131, 5107(b); 38 C.F.R. § 3.310.


ORDER

New and material evidence has been received to reopen the claim for service connection for sleep apnea.

Entitlement to service connection for obstructive sleep apnea is granted.

Entitlement to service connection for diabetes mellitus is granted.

Entitlement to service connection for hypertension is granted.

REMAND

Throat Surgery Residuals

Private treatment records show that the Veteran underwent a UPP on September 27, 1990 due to obstructive sleep apnea (5/18/05 Medical Treatment Record Government Facility (2nd set), p. 6; 5/18/05 Medical Treatment Record Government Facility (3rd set), p. 1).

A July 2004 private medical report indicates that the Veteran underwent four surgeries for his severe sleep apnea (5/18/05 Medical Treatment Record Government Facility (5th set), p. 9).

The June 2014 VA examiner reported that the Veteran underwent uvulopalatal pharyngoplasty due to obstructive sleep apnea on September 27, 1990, but did not comment on whether the Veteran currently had surgical residuals.

The Veteran should be afforded a VA examination by a physician to determine if he has throat surgery residuals caused or aggravated by an obstructive sleep apnea disability.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2015).

Knees and Cervical Spine Disabilities

In February 2013, the Veteran underwent a VA examination of his knees.  The examiner reported that the Veteran had normal range of motion, from 0 to 140 degrees with no objective evidence of painful motion.  The Veteran was unable to perform repetitive motion testing.  The examiner noted that the Veteran said he was unable to perform repetitive testing because it was too painful although his range of motion was normal.  The examiner checked "yes" to the Veteran having additional range of motion after repetitive testing and functional loss due to pain.  The examiner did not, however, indicate whether there was additional functional limitation in terms of the degree of additional limitation due to knee pain.  The examination report does not meet the requirements imposed by Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011)

Further, the February 2013 VA examination regarding the Veteran's knees, and the June 2014 VA examination regarding his cervical spine, do not comport to the requirements as set forth in Correia v. McDonald, 28 Vet. App. 158 (2016).  This case involved determining the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2015), that reads, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint."  

The United States Court of Appeals for Veterans Claims (Court) found the final sentence of § 4.59 to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  Compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia, 28 Vet. App. at 168.  Specifically, the court stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 169-170.  

A new examination is warranted and the examiner should attempt to ascertain passive motion at the time of the February 2013 and June 2014 prior examinations.

TDIU

In May 2016, the Veteran asserted that he was unable to work due to his service-connected disabilities, including his knees, back, hearing, and PTSD, since January 2012 (5/4/16 VBMS, VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability).  The Board finds that a vocational assessment would be useful in the adjudication of the TDIU matter.

The Veteran does not meet the percentage requirements for a TDIU prior to April 17, 2013, but VA policy is to grant that benefit in all cases where service connected disabilities prevent a veteran from engaging in gainful employment consistent with his or her education and occupational experience.  38 C.F.R. § 4.16 (a), (b) (2015). The Board cannot grant TDIU in the first instance where a veteran fails to meet the percentage requirements, but must first insure that the claim is referred to VA's Director of Compensation Service for initial consideration.  Bowling v. Principi, 
15 Vet. App. 1 (2001).

PTSD

The July 2016 rating decision denied a rating higher than 50 percent for the Veteran's service-connected PTSD.  He submitted a NOD as to this decision in August 2016.  The Board is required to remand this issue so that a statement of the case can be provided.  Manlincon v. West, 12 Vet. App. 238, 241 (1999).

Records

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Nashville and the Chattanooga Community Based Outpatient Clinic (CBOC), since September 2016, should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Issue a statement of the case regarding the matter of entitlement to a rating higher than 50 percent for PTSD.  Do not certify or return this issue to the Board, unless the Veteran submits a timely substantive appeal.

2. Obtain all medical records regarding the Veteran's treatment at the VAMC in Nashville and the Chattanooga CBOC since September 2016.

If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

3. After completing the development requested above, schedule the Veteran for a VA examination by a physician to determine the etiology of any throat surgery residuals.  The claims file must be reviewed by the examiner.  The examiner is requested to address the following:

a. Determine if the Veteran has had throat surgery residuals at any time since 2013.

b. If so, is it as likely as not that the current disability is the result of a disease or injury in active service, or had its onset in such service, or is proximately due to obstructive sleep apnea?

c.  If not, is it at least as likely as not aggravated by service-connected obstructive sleep apnea disability?  If aggravated, is there medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline of throat disability prior to aggravation? 

d. The examiner must provide reasons for each opinion.

e. The Veteran is competent to report symptoms and observable history.

f. If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

g. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

4. Schedule the Veteran for a new VA orthopedic examination of his left and right knees and cervical spine, that measures both active and passive range of motion and in weight bearing and non-weight bearing.  

a. The examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present. 

b. The examiner should report on whether there is functional loss due to limited strength, speed, coordination, or endurance. 

c. The examiner should also estimate any additional loss of function during periods of flare-up and when used repeatedly over a period of time, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner.  

d. If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

e. The examiner is advised that the Veteran is competent to report limitation of motion during flare-ups.

f. The examiner is asked to estimate what the Veteran's passive range of motion would have been at the time of the prior examinations in February 2013 (regarding the knees) and June 2014 (regarding the cervical spine).  If this cannot be done, the examiner should explain why and further indicate how far back in time the current findings could be deemed relevant

g. The examiner should provide a full description of the effects the left and right knee and cervical spine disabilities have had on the Veteran's ordinary activities and economic adaptability over the course of the appeal period (since 2013), if any. 

h. If the examiner cannot provide an opinion without resorting to speculation, he or she should explain whether the inability to provide the needed opinion is due to the need for additional evidence; the limits of current medical knowledge; or the limits of the examiner's medical knowledge.

5. Request that a Veteran's Health Administration Vocational Rehabilitation Specialist conduct a vocational assessment to evaluate the impact of the Veteran's service-connected disabilities (in particular his left/right knee and cervical spine disabilities) on his ability to function in an occupational setting.  As appropriate, the specialist should identify (provide examples of) the types of employment that would be inconsistent with the Veteran's service-connected disabilities (in light of his education and work experience) and any types of employment that would remain feasible despite the service-connected disabilities.

6. Determine if the Veteran meets the percentage requirements for a TDIU prior to April 17, 2013 after readjudication.  If not and the AOJ finds the Veteran unemployable, then refer the claim to VA's Director of Compensation Service for adjudication in accordance with 38 C.F.R. § 4.16 (b).

7. If any benefit on appeal remains denied, issue a supplemental statement of the case (including consideration of TDIU if that benefit has been denied). Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


